Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	Claims 46-58 and 61 are pending.
	Applicant’s submission of Declaration in the reply filed 10/12/2020 is full considered.
	Claim 53 is withdrawn for being drawn to non-elected species.
	Claims 46-52, 54-58 and 61 are examined on the merits.

2.	The rejections and objections not recited in this action are withdrawn.

				

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


3.	Claims 46-53, 54-58 and 61 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049) in evidence of Cavato et al. (US Patent Application Publication No. 7,705,216).
	Claims are drawn to a transgenic plant /seed/commodity product comprising a dsRNA targeting for suppression of an essential gene in a corn rootworm pest and a transgene encoding a herbicide resistance gene; or wherein the corn rootworm is a Western Corn Rootworm;  or wherein the herbicide is glufosinate; or wherein the essential gene encode a function for digestive enzyme sythesis; or wherein said transgenic plant is provided in the diet of CRW inhibitory amount and inhibits the pest from feeding on said diet; or wherein the transgenic plant is a cotton; or said plant has increased yield; wherein the transgenic plant further comprises a second transgenic encoding a second dsRNA targeting the essential gene of CRW pest; or a method for controlling CRW pest infestation by providing the diet of CRW the transgenic plant; or wherein yield of the crop is increased or wherein the transgenic plant further comprises a Bt protein.
	Waterhouse et al. teach expressing the dsRNA targeting genes essential to a sap-sucking insect (claim 1). Waterhouse et al. further teach that the pest is a Western Corn Rootworm (Dibrotica virgifera), European corn borer and lygus bug (paragraph [0082]). Waterhouse et al. further teach including in the transforming DNA a selection marker such as Bar which is resistant to glufosinate; Waterhouse et al. further teach the plant is a cotton plant. Waterhouse et al. further teach that the dsRNA chimeric 
	Although the reference does not teach said transgenic plant is provided in the diet of said pest in a CRW pest inhibitory amount and inhibits the pest from feeding on said diet, such feature would be inherently exhibited by the transgenic plant of Waterhouse et al. Although the reference does not literally teach the commodity produced from the transgenic plant, the transgenic crop plant itself of Waterhouse et al. is considered a commodity.
	

Applicants argue that Cry1F protein do work well against corn rootworm (response, page 5, Declaration and Exhibit 1).
The Office contends that Waterhouse et al. teach that the dsRNA chimeric construct is present in a corn plant already expressing insecticidal protein such as corn plant with MON863 transformation event (paragraph [0093]). Cavato et al. teach that corn event MON863 comprising recombinant construct containing a Cry3Bb gene (Abstract), which is toxic to corn rootworm (Figure 1, column 3, lines 50-55). Therefore, the teaching of Waterhouse is not limited to the CryF1.

	It is noted that Cavato et al. is included in the rejection to simply confirm that MON863 event of Waterhouse et al. is enabled for corn rootworm. Therefore, it is not considered as a new ground of rejection.


	

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 46-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No.8,946,510. 
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-14 of US Patent No.8,946,510 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of  Western Corn Rootworm. Claims 1-14 of US Patent No.8,946,510 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-14 of US Patent No.8,946,510 teach the essential is involved in digestive enzyme synthesis. Although the claims 1-14 of US Patent No.8,946,510, such method would have been obvious performed in light of the insect and herbicide resistant plant of US Patent No.8,946,510. 

5.	Claims 46-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No.9,238,822 in view of Barry et al. (US Patent Application Publication Number 2001/0016953) and Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-18 of US Patent No. 9,238,822 teach a method for controlling WCR infestation on a plant comprising applying dsRNA targeting essential gene of Western Corn Rootworm and Bt protein. 
Claims 1-18 of US Patent No. 9,238,822 do not teach the transgenic plant further comprises a herbicide resistance gene conferring resistance to glyphosate. Claims 1-18 
	Barry et al. teach glyphosate resistance gene is an excellent selection marker for plants (paragraph 0063]).
	Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect.
Although the claims 1-18 of US Patent No. 9,238,822 do not teach transgenic plant per se., such plant would have been obvious produced in light of combined teaching of US Patent No. 9,238,822 in view of Barry et al. and Waterhouse et al.

6.	Claims 46-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No.9,340,797. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-16 of US Patent No. 9,340,797 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm. Claims 1-16 of US Patent No. 9,340,797 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-16 of US Patent No. 9,340,797 teach the essential is involved in digestive enzyme synthesis. Claims 1-16 of US Patent No. 9,340,797 also teach a method for improving yield comprising growing the transgenic plant.


Applicants traverse in the paper filed 10/12/2020.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicant’ intention that this rejection be held in abeyance is acknowledged.


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/           Primary Examiner, Art Unit 1662